       Case 3:19-cr-00005-DCB-FKB Document 35 Filed 10/09/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                         CRIMINAL NO. 3:19-cr-5-DCB-FKB

DONALD LEWIS

                               FINAL ORDER OF FORFEITURE

       Before this Court is the United States of America’s Motion for a Final Order of Forfeiture

[34]. Having reviewed the Government’s motion, this Court finds that it is well taken and should

be GRANTED. In support of its ORDER, the Court finds as follows:

       WHEREAS, on June 26, 2020, this Court entered an Agreed Preliminary Order of

Forfeiture [31], ordering the Defendant, DONALD LEWIS, to forfeit the following:

                1.     Taurus revolver, model 698, .357 Magnum caliber, serial number
                       KK533283; and
                2.     Any ammunition seized.

(“the Subject Property”).

       WHEREAS, the United States of America caused to be published via the internet at

www.forfeiture.gov notice of this forfeiture and of the intent of the United States of America to

dispose of the property in accordance with the law and as specified in the Preliminary Order, and

notified all known third parties of their right to petition the Court within sixty (60) days from the

first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the

property; and

       WHEREAS, no timely claim has been filed; and

       WHEREAS, the Court finds that the defendant had an interest in the property that is subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c);
       Case 3:19-cr-00005-DCB-FKB Document 35 Filed 10/09/20 Page 2 of 2




       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the following:

                 1.    Taurus revolver, model 698, .357 Magnum caliber, serial number
                       KK533283; and
                 2.    Any ammunition seized.

are hereby forfeited to the United States of America pursuant to 18 U.S.C. § 924(d)(1) and 28

U.S.C. § 2461(c).

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the property described above is hereby condemned, forfeited and vested in the United

States of America, and shall be disposed of according to law; and

       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

       SO ORDERED, ADJUDGED, AND DECREED this 9th day of October, 2020.

                                                       s/David Bramlette
                                                       UNITED STATES DISTRICT JUDGE
